Frankum, Judge.
This was a suit on a promissory note in the amount of $1,600. The defendant filed an answer admitting the execution of the note and averred that the note had been paid in full. No demurrer was filed attacking the sufficiency of this plea. The case was tried before a judge of the Civil Court of Fulton County without a jury, and on the trial it appeared that the defendant had executed another promissory note to the plaintiff in the amount of $1,500, which was not sued on. The defendant was permitted to testify without objection that he had paid the plaintiff more than $3,100; that after paying such amount he asked the plaintiff for the notes, but that the plaintiff said he had misplaced them and could not find them; and that the notes did not show up again until he and the plaintiff came to a parting of the ways. The judge found for the defendant, and the exception here is to the overruling of plaintiff’s motion for a new trial on the general grounds only.
Giving to the evidence introduced that construction most favorable to upholding the judgment, as we are bound to do, we cannot say that there was not any evidence authorizing the judge to find that the note sued on had been paid. Accordingly, the judgment overruling the motion for a new trial was correct.

Judgment affirmed.


Felton, C. J-, and Pannell, J., concur.